Title: From Thomas Jefferson to Thomas Leiper, 26 February 1791
From: Jefferson, Thomas
To: Leiper, Thomas



Sir
Philadelphia Feb. 26. 1791.

I shipped to a person in London, some time before the war, 4 hhds. of my Albemarle tobacco. No account of sales was ever rendered, and being now in settlement with the representative of that person, we are obliged to find out the worth of that tobacco as we can. Mr. Charles Carrol (who lodges at Mrs. House’s) is to settle the price with me. As I can only procure circuitous evidence, I shall prove to him that it was made on the red mountain lands of Albemarle. It will remain to satisfy him of the quality of that kind of tobacco, and finding that your purchases have made you acquainted with it, I am obliged to ask the favour of you to call on Mr. Carrol, and inform him what you have found to be the quality of that tobacco and what was it’s worth, before the war, here, and in London as well as you can judge. Mr. Carter’s lands and mine join. I am sorry to give you this trouble, but the impossibility of procuring direct evidence obliges me to recur to circuitous.  Mr. Carrol said he should be at home and at leisure tomorrow morning. Your taking this trouble will oblige Sir Your very humble servt,

Th: Jefferson

